UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5066


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KERIEM WRIGHT, a/k/a Minute,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00041-JPB-DJJ-3)


Submitted:    April 8, 2009                    Decided:   April 27, 2009


Before WILKINSON and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
Virginia, for Appellant.   Thomas Oliver Mucklow, Assistant
United   States Attorney, Martinsburg,  West Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keriem Wright pled guilty to aiding and abetting the

distribution of approximately 29.2 grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2006), and 18 U.S.C. § 2

(2006).      The district court sentenced him as a career offender

to 188 months, the bottom of the advisory guidelines range.                    On

appeal, counsel has filed an Anders ∗ brief, stating that there

are no meritorious issues for appeal but questioning whether the

district court properly sentenced Wright as a career offender

and whether the sentence is reasonable.              Wright was informed of

his right to file a pro se supplemental brief but has not done

so.   The Government has moved to dismiss the appeal based upon

Wright’s waiver of appellate rights.                We affirm in part and

dismiss in part.

             A   defendant   may   waive   the    right   to   appeal   if   that

waiver is knowing and intelligent.          United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).               Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.             United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).             The question of whether a

      ∗
          Anders v. California, 386 U.S. 738 (1967).



                                       2
defendant validly waived his right to appeal is a question of

law that we review de novo.             United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Wright knowingly and voluntarily waived the right to appeal his

sentence.     Moreover, the sentencing issues raised on appeal fall

within the scope of the waiver.              We therefore grant, in part,

the Government’s motion to dismiss and dismiss this portion of

the appeal.

            Although the waiver provision in the plea agreement

precludes     our   review   of   the    sentence,    the    waiver     does   not

preclude our review of any errors in Wright’s conviction that

may be revealed by our review pursuant to Anders.                  Our review of

the   transcript    of   the   plea     colloquy    convinces      us   that   the

district court fully complied with the mandates of Rule 11 in

accepting Wright’s guilty plea.             The district court ensured that

the plea was entered knowingly and voluntarily and was supported

by an independent factual basis.             See United States v. DeFusco,

949 F.2d 114, 116, 119-20 (4th Cir. 1991).                  Thus, we deny, in

part,   the    Government’s       motion     to   dismiss    and    affirm     the

conviction.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.         We therefore affirm Wright’s conviction

                                        3
and dismiss the appeal of his sentence.                          This court requires

that counsel inform his client, in writing, of the right to

petition   the    Supreme        Court   of       the   United    States   for    further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this    court      for   leave    to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was   served     on   the    client.          We    dispense     with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                              4